—In an action to recover damages for personal injuries, the defendant New York City Housing Authority appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated June 18, 2001, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court properly denied its motion for summary judgment. The plaintiffs evidentiary submissions were sufficient to raise an issue of fact as to whether the appellant had actual knowledge of the ongoing and recurring condition of garbage inside the stairwell, and thus may be charged with constructive notice of the reoccurrence of that condition at the location where the plaintiff slipped and fell (see, Simoni v 2095 Cruger Assoc., 285 AD2d 431; Osorio v Wendell Terrace Owners Corp., 276 AD2d 540; Benn v Municipal Hous. Auth. for City of Yonkers, 275 AD2d 755; O’Grady v New York City Hous. Auth., 259 AD2d 442). Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.